EXHIBIT 10.1


[tagg_ex101001.jpg]

 
September 15th 2012
Attention: Peter Karsten
 
 
Dear Peter
 
Letter of Contracted Services – Chief Financial Officer
 
This letter provides draft terms of reference for employment with TagLikeMe
Corp., a Nevada company (the “Company”) that is public in the United States and
fully reporting under the Securities Act of 1933.  The Company’s shares trade in
the US on the OTCQB market and in the Frankfurt Stock Exchange in Germany.  The
reporting currency of the Company is US dollars.
 
The Company is in the process of selecting its senior management and requires a
Chief Financial Officer (“CFO”) who will report to the Board of Directors.
 
Key Roles and Responsibilities
 
Primary Roles
 
Fund Raising is the primary responsibility of the CFO.  He will require numerous
face to face meetings with the financial community to sell equity and debt
instruments to fund company operations to fund the Company’s business plan.  The
Company will be filing a Form 14A with the SEC to increase the authorized common
shares the Company is able to sell to dovetail with the Company’s funding
requirements.
 
Minor Review of Regulatory and Financial Reporting functions are provided by
separate contracted individuals.  Regulatory and financial reporting services
will provide high level presentation of applicable final documentation that will
require final review and comment in order to finalize these reports and required
filings.  For example draft audited statements, and draft quarterly reports on
Form 10Q, draft annual report on Form 10K and all material change reports on
Form 8K will be provided for review and comment by the CFO in their final stages
of development. This will allow the CFO to concentrate on fund raising and
secondary roles.
 
Create Business Plan to communicate blue sky revenue model, product development
path, operating budgets, all aimed at a fund raising audience (internal support
available).
 
Secondary Roles
 
To bring users to the TagLikeMe site and increase user capture to grow site user
audience and basis for future monetization.  Ensure that we get the Company’s
site receives traffic in terms of hits & eyeballs and an ever increasing return
used metric.
 
Oversee software and programming development teams including existing and future
contacted developers.  Ensure development milestones are obtained in time frames
budgeted.
 
Create marketing and platform monetization plans (internal support available).
 
 
1

--------------------------------------------------------------------------------

 
 
Draft Remuneration Package
 
Agreed upon expenses during first three month trial period that will concentrate
on fund raising will be paid promptly upon receipt of expense statements to the
CFO by the Company. Expense budget for three month trial period to be outlined,
detailed and agreed in advance.
 
No salary will be paid until the earlier of a) the trial period term has ended,
or b) until $1 million is raised to fund corporate operations. Salary of
US$15,000 per month while bank balance is greater than $1 million. Salary review
after fund raising completed to US$5 million.
 
10% paid in cash from first US$10 million raised or part thereof.
 
Benefits to be negotiated after 3 month trial period and subject to adequate
financing being available.
 
4,000,000 share options set at market price per share on the effective date of
SEC Form 14A-DEF to increase the authorized shares of the Company which will
occur during the three month trial period.  Options shall be governed by the
terms and conditions of the Company’s Share Option Plan of 2006. Options shall
vest semi-annually over a three year term unless earlier vesting provisions
occur (1,000,000 options vest for each $5 million in funding raised for the
Company).   The common shares underlying the share options will be subject to
SEC Rule 144 and may be registered depending upon contractor performance.  The
Company will undertake to register these options for resale after US$5 million
in corporate funding has been raised.
 
Term and termination
 
During the trial period, either party can terminate this Letter of Contracted
Services at 1 week’s notice.
 
It is foreseen that Peter Karsten may become a permanent employee at the end of
the trial period as set out above. Term and termination terms have not yet been
agreed for such employment.
 
About TagLikeMe Corp.
 
TagLikeMe Corp. is an Internet media and digital information technology company.
The Company is developing online properties through its subsidiary, Glob Media
Works Inc. Formed in 2012 to capture emerging opportunities in the search engine
and social media sectors, TagLikeMe Corp. is investing in the development of
existing operations and building out its foundational property to include online
and mobile solutions.
 
TagLikeMe Corp. is headquartered with corporate offices in London, England and
supported technology centers in the Western United States. Our core website,
www.TagLikeMe represents the next generation of Internet search engine and
offers cloud based solutions to store and share interests online. We believe it
is the vital center of what will become known as Common Information Networks.
Using TagLikeMe, individuals can search, tag, store and share all forms of
digital information in a single, easy to use interface.
 
 
2

--------------------------------------------------------------------------------

 
 
Corporate Resources
 
The Company has internal bookkeeping, accountants, legal, auditor, and website
development representatives to aid in development of business plans, corporate
profiles, audited financial statements, and necessary regulatory filings.
 
Future Position
 
It is envisioned that the CFO position, if executed to expectations, will
prepare the candidate for the position of CEO and a director of the Company.
 
 

    TAGLIKEME CORP.               /s/ Richard Elliot-Square       Richard
Elliot-Square, President  

 
 
[tagg_ex101003.jpg]

 
 3

--------------------------------------------------------------------------------